Citation Nr: 0013588	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder and a 
visual disability.

2.  Entitlement to increased evaluations for bilateral 
hearing loss, tinnitus and residuals of carcinoma of the 
prostate, each rated noncompensable.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
October 1979.  This is an appeal from a January 1997 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Portland, Oregon, which denied entitlement to service 
connection for a psychiatric disability, including post-
traumatic stress disorder and a visual disability and which 
granted service connection for bilateral hearing loss, 
tinnitus, and residuals of carcinoma of the prostate, each 
rated noncompensable.  In February 2000 the veteran's 
representative appeared at a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting at the regional 
office and advanced arguments on behalf of the veteran.  The 
case is now before the Board for appellate consideration.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for a psychiatric disability, including post-
traumatic stress disorder, and for increased evaluations for 
bilateral hearing loss and residuals of carcinoma of the 
prostate is being deferred pending further action by the 
regional office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues resolved in this appeal has been 
obtained by the regional office.

2.  During service the veteran had a complaint of nervousness 
and diagnoses were made including emotional instability with 
immaturity and anxiety reaction.

3.  On a VA psychiatric examination in October 1996 diagnoses 
were made of adjustment disorder with depressed mood and 
paranoid personality.  The examiner indicated that the 
veteran's prostate cancer had clearly been a contributing 
factor in his depression.  Post-traumatic stress disorder was 
to be be ruled out.

4.  A July 1999 report from a VA Veterans Center reflected 
diagnoses of post-traumatic stress disorder, major depression 
and personality disorder.

5.  The veteran's claim for service connection for a 
psychiatric disability, including post-traumatic stress 
disorder, is plausible.

6.  The veteran was seen during service in June 1970 for mild 
conjunctivitis.  A visual disability was not shown when he 
was examined for release from active duty in October 1979 or 
when he was examined for the VA in July 1996.

7.  The veteran currently experiences recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for a psychiatric disability, including 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a visual disability.  38 U.S.C.A. §§  
1110, 1131, 5107.

3.  A 10 percent evaluation is warranted for tinnitus.  38 
U.S.C.A. 1155, 5107(West 1991);  38 C.F.R. Part 4, Code 6202 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim for an 
increased rating for tinnitus to be "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1991.  That is, the Board finds that he has 
submitted a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding the claim have 
been properly developed.  For reasons which will be set forth 
below, the Board also finds that the claim for service 
connection for a psychiatric disability, including post-
traumatic stress disorder, and the claims for increased 
ratings for bilateral hearing loss and residuals of carcinoma 
of the prostate are also well grounded.  The Board finds that 
the claim for service connection for a visual disability is 
not well grounded.

I.  The Claim for Service Connection for a Psychiatric 
Disability, 
Including Post-Traumatic Stress Disorder

The veteran's service medical records reflect that he 
complained of nervousness and diagnoses were made including 
emotional instability with immaturity and anxiety reaction.

When the veteran was afforded a VA psychiatric examination in 
October 1996 diagnoses were made of adjustment disorder with 
depressed mood and paranoid personality.  The examiner 
indicated that the veteran's prostate cancer had clearly been 
a contributing factor in his depression.  Post-traumatic 
stress disorder was to be ruled out.

In a July 1999 statement, the clinical supervisor for a VA 
Veterans Center reported that the veteran had symptoms 
including high anxiety, depression, a poor ability to relate 
to people, daily intrusive memories and hypervigilance.  The 
diagnoses included post-traumatic stress disorder and major 
depression.

In the Board's opinion, the veteran has submitted a well-
grounded claim for service connection for a psychiatric 
disability, including post-traumatic stress disorder.  That 
is, the Board finds that he has submitted a claim which is 
plausible.  The VA accordingly has a duty to assist him in 
the development of his claim.  The Board believes that 
further information with regard to the veteran's claim for 
service connection for a psychiatric disability is desirable 
and the additional development will be discussed in the 
remand portion of this decision.

II.  The Claim for Service Connection for a Visual Disability

The veteran's service medical records reflect that he was 
seen in June 1970 for an episode of mild conjunctivitis.  
When he was examined for separation from service in October 
1979 a visual disability was not shown.

The veteran was afforded a visual examination for the VA in 
July 1996.  His best corrected distance vision in the right 
eye was 20/25 and in the left eye 20/20.  The external 
examination was normal.  Pupil examination was normal.  
Extraocular muscle function was normal.  Visual field 
examination was normal.  Slit lamp examination was normal 
bilaterally.  Dilated direct and indirect funduscopy 
examination was within normal limits.  The examiner concluded 
that the veteran had a normal ocular examination for his age.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet.App. 141 (1992).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  In this case, although the 
veteran was seen during service for an episode of 
conjunctivitis, a visual disability was not demonstrated when 
he was examined for release from active duty in October 1979 
or when he was afforded a visual examination for the VA in 
July 1996.  The veteran has not submitted any medical 
evidence that he currently has a visual disability.  
Accordingly, since he has submitted no medical evidence that 
would support his contentions, the Board concludes that he 
has not met the initial burden of presenting evidence of a 
well-grounded claim imposed by 38 U.S.C.A.§  5107.  It 
follows that favorable action in connection with his appeal 
for service connection for a visual disability is not in 
order.  The Board also views its discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
for a visual disability.  See Robinette v. Brown, 8 Vet.App. 
69 (1995).

III.  The Claim for a Compensable Evaluation
for Tinnitus

The record reflects that when the veteran was afforded a VA 
audiological examination in July 1996 he complained of 
occasional bilateral tinnitus.  The tinnitus occurred about 
one time per week and was a "static" sound.  The veteran 
reported that he had been subjected to explosions while 
serving in Vietnam.

When the veteran was afforded a VA ear examination in July 
1996 he reported an intermittent tinnitus that varied in 
pitch and intensity.  The diagnoses included mild bilateral 
intermittent tinnitus.

A 10 percent evaluation is provided for recurrent tinnitus.  
38 C.F.R. Part 4, Code 6260.

The Board notes that prior to June 1999, the previous rating 
schedule provided a 10 percent evaluation for tinnitus under 
Code 6260 with the criteria being:  "persistent as a symptom 
of head injury, concussion or acoustic trauma."  However, 
the only current requirement is that the tinnitus be 
recurrent.  The evidence in this case indicates that the 
veteran experiences a recurrent tinnitus.  Accordingly, under 
the circumstances, it follows that entitlement to a 10 
percent evaluation is warranted for the tinnitus under the 
current provisions of Diagnostic Code 6260.  In arriving at 
its decision in this regard the Board has resolved all doubt 
in favor of the veteran.  38 U.S.C.A. § 5107.
ORDER

The veteran has submitted a well-grounded claim for service 
connection for a psychiatric disability, including post-
traumatic stress disorder.  Entitlement to a 10 percent 
evaluation for tinnitus is established.  The appeal is 
granted to this extent.  Entitlement to service connection 
for a visual disability is not established.  To this extent, 
the appeal is denied.


REMAND

With regard to the veteran's claim for service connection for 
a psychiatric disability, including post-traumatic stress 
disorder, when he was afforded the VA psychiatric examination 
in October 1996, the diagnoses did not include post-traumatic 
stress disorder but the examiner indicated that that 
condition needed to be ruled out.  In June 1996 the veteran 
had submitted an extensive statement listing various 
stressful events during his Vietnam service which the 
examiner did not consider believable.  However, the veteran 
did report intrusive and distressing thoughts about Vietnam 
on a near daily basis, frequent nightmares, social isolation 
and difficulty remaining asleep due to the nightmares.

On a VA social and industrial survey conducted shortly before 
the psychiatric examination, he described symptoms including 
difficulty sleeping and an exaggerated startle response.  The 
June 1996 multipage statement setting out his recollections 
of his experiences in Vietnam also appeared to the social 
worker to be fanciful or highly embellished.  Furthermore, 
the Board would note that the statement is quite non-specific 
and could not, in its present form, be referred for further 
development and verification.  

With regard to the veteran's claim for an increased rating 
for bilateral hearing loss, his service medical records 
reflect that during service in October 1966 a left modified 
mastoidectomy and Type III tympanoplasty were performed.  The 
veteran also had surgeries on his right ear during service.  

When the veteran was afforded a VA audiological examination 
in July 1996, there was a 96 percent discrimination ability 
in each ear and a decibel loss of 28 in the right ear and 46 
in the left ear.  When the veteran was afforded the VA ear 
examination in July 1996 his complaints included difficulty 
hearing and mild balance difficulties.  The examiner 
indicated that no infectious disease of the middle or inner 
ear was present on the examination.  He stated that the 
balance difficulties were probably related to the extent and 
type of surgeries the veteran had undergone in both ears.

In the January 1997 rating action service connection was 
established for status post mastoidectomy with bilateral 
hearing loss, rated noncompensable under Diagnostic Code 
6100.

The record reflects several statements by Kimberly A. Kozak, 
D.O., dated in 1997 and 1998 reflecting that the veteran had 
vertigo.  There is also a July 1998 statement by L. Bufton, 
M.D., Ph.D., indicating that the veteran's symptoms were 
classic for benign positional vertigo.  The Board believes 
that the question of entitlement to service connection for 
the veteran's vertigo is intertwined with the issue of 
entitlement to an increased rating for bilateral hearing 
loss.  Thus, the issue of service connection for vertigo must 
be resolved prior to the increased rating for bilateral 
hearing loss.

With regard to the veteran's claim for an increased rating 
for residuals of carcinoma of the prostate, the record 
indicates that in July 1995 he had surgery for carcinoma of 
the prostate.  

When the veteran was examined by the VA in July 1996 he 
reported some stress incontinence symptoms as well as a loss 
of sexual function.  He had frequency of urination.  He also 
had spontaneous bowel movements.  Various findings were 
recorded on the physical examination including some 
epididymal tenderness on the right.  The diagnosis was 
adenocarcinoma of the prostate; status post radical 
prostatectomy with mild postoperative stress incontinence.

In a June 1997 statement John M. Uno, M.D., indicated that 
the veteran had a prostatectomy in September 1995 for 
adenocarcinoma of the prostate.  He stated that because of 
this surgery the veteran had some stress incontinence and he 
could not pursue his career as a carpenter because it 
involved heavy lifting.

In a February 2000 affidavit, the veteran stated that since 
his operation he had developed a severe lack of bladder and 
bowel control.  He stated that on a typical day he urinated 
12 to 14 times.  At night he had to get up 3 or 4 times to go 
to the bathroom.  He also had had accidents where he had wet 
his pants.  He stated that with regard to the bowel problems 
he had very little or no notice when he needed to have a 
bowel movement.

The veteran's wife and stepdaughter also provided affidavits 
in February 2000 in which they described the veteran's 
bladder and bowel problems.

In a January 2000 statement, Jeffrey McDonald, M.D., 
indicated that he was the veteran's physician and the veteran 
had problems with urinary incontinence secondary to prostate 
surgery.  That made it difficult for the veteran to travel 
long distances.

Since the veteran has maintained that his prostate carcinoma 
residuals have increased in severity, that claim is 
considered to be well grounded.  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  Accordingly, the VA has a duty to assist 
him in the development of that claim. 

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  

1.  The veteran should be contacted and 
asked to provide a detailed and specific 
statement setting forth the claimed 
stressors that occurred while he was 
serving in Vietnam.  In this regard, he 
should be advised that a stressful 
incident report which sets out who, what, 
when and where will very likely be 
verifiable using the available records.  
A statement relating that the veteran saw 
an acquaintance killed may be true but is 
neither researchable nor verifiable.  
However, a statement that the veteran saw 
a named acquaintance killed during a 
firefight at a specific location on a 
specific date can be researched.  A 
statement that the veteran saw much 
action may be true but is largely 
unverifiable.  A statement that he was in 
many motar attacks during a specific 
month and year can be researched.  Cases 
cannot be researched where only first 
names or nicknames of individuals are 
provided.  Anecdotal (unrecorded and 
unpublished) incidents are not 
researchable, even though they might be 
true.  [More specific information as to 
what information is needed for stressor 
development by the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) may be obtained from 
their publication, Guide for the 
Preparation and Submission of Post 
Traumatic Stress Disorder Research 
Requests, which is available from that 
office.]   Any more specific stressor 
information provided by the veteran 
should then be included with the claims 
file.

2.  If the veteran does submit a 
statement regarding any claimed stressor 
which is judged to be sufficiently 
specific and detailed enough to be 
capable of verification, it should be 
sent to USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22050-3197, 
for verification.

3.  The veteran should then be afforded 
an examination by a board of two 
psychiatrists experienced in cases 
involving post-traumatic stress disorder 
to determine the nature and extent of any 
psychiatric disability present and 
whether symptoms consistent with a 
diagnosis of post-traumatic stress 
disorder are manifested.  The report of 
examination should contained a detailed 
social, industrial and military history 
as well as clinical findings upon which 
the diagnosis is based.  If post-
traumatic stress disorder is not found, 
the examiners should express an opinion 
as to whether any acquired psychiatric 
disability that may be present is related 
to the veteran's psychiatric complaints 
in service or to his prostate cancer 
and/or the residuals thereof.  The claims 
file is to be made available to the 
examiners for review in conjunction with 
the examination, and the examination 
report should so specify.

4.  The veteran should also be afforded 
special VA audiological and ear 
examinations in order to determine the 
current nature and extent of his hearing 
loss and any ear disability that may 
result in vertigo.  All indicated special 
studies should be conducted.  The claims 
file is to be made available to any 
examiner for review.

5.  He should also be afforded a 
genitourinary examination in order to 
determine the current nature and severity 
of the prostate cancer residuals.  All 
indicated special studies should be 
conducted.  The claims file is to be made 
available to any examiner for review.

6.  The veteran's claims should then be 
reviewed by the regional office.  In 
particular, the issue of service 
connection for vertigo as secondary to 
the veteran's service-connected ear 
disability should be adjudicated by the 
regional office.  If that decision is 
adverse to the veteran, he should be 
afforded his appellate rights with regard 
thereto.  If the veteran appeals from 
that decision it should be included with 
the other matters on appeal.  If the 
denials are continued with regard to any 
of the other matters on appeal, the 
veteran and his representative should be 
sent a supplemental statement of the case 
and be afforded the appropriate time in 
which to respond.

When the above actions have been completed, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted regarding the remaining 
matters on appeal pending completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







